Per Curiam.
This proceeding, quo warranto to dissolve the incorporated village of Alice, came before us at the last term upon relator’s demurrer to respondents’ answer. State v. Village of Alice, 112 Minn. 330, 127 N. W. 1118. We were then of opinion, and so ruled, that on the facts disclosed it could not well be held as a matter of law that the village boundaries included improper territory, or that the incorporation thereof was invalid. The demurrer was accordingly overruled.
The cause is again before us upon the pleadings and an agreed statement of the facts. A careful consideration of the facts as set out in the stipulation presents nothing substantially or materially *196different from those set ont in the respondents’ answer, and we follow and apply the- former decision, holding that the facts do not justify the conclusion as a matter of law that the village was improperly incorporated. Nothing can be added to the former opinion, and, for the reasons therein given, the writ is quashed and proceedings dismissed. This conclusion is also sustained by the recent case of State v. Village of Dover, 113 Minn. 452, 130 N. W. 74.
Writ discharged.
Lewis, L, I dissent.